UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7792


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

BROOKS, PIERCE, MCLENDON, HUMPHREY AND LEONARD LLP;
KEARNS DAVIS, Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00978-TDS-LPA)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B)

Allen’s complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no

reversible error. Accordingly, we deny Allen’s motion for a transcript at government

expense and affirm for the reasons stated by the district court. Allen v. Brooks, Pierce,

McLendon, Humphrey & Leonard LLP, No. 1:20-cv-00978-TDS-LPA (M.D.N.C. Nov. 20,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2